664 F.2d 1241
UNITED STATES of America, Plaintiff-Appellee,v.Hoyt Albert GAULTNEY, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Gary Keith STEAGALD, Defendant-Appellant.
Nos. 78-5329, 78-5416.
United States Court of Appeals,Fifth Circuit.*
Dec. 15, 1981.

Appeals from the United States District Court for the Northern District of Georgia, Charles A. Moye, Jr., Chief Judge.


1
J. Richard Young, Atlanta, Ga., for Hoyt Albert Gaultney.


2
Albert M. Horn, Atlanta, Ga., for Gary Keith Steagald.


3
Robert Boas, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.

ON PETITION FOR REHEARING

4
Before CHARLES CLARK, THORNBERRY and KRAVITCH, Circuit Judges.

PER CURIAM:

5
IT IS ORDERED that the petition for rehearing, 656 F.2d 109 (5th Cir.), filed in the above entitled and numbered cause by the United States of America be and the same is hereby granted.  Since this action does not affect the only appellant properly before us, no response is required.  The mandate which issued in these consolidated causes on the 1st day of September, 1981, was recalled on the 26th day of October, 1981, to prevent injustice.  See Fifth Circuit Local Rule 17.


6
Hoyt Albert Gaultney did not appeal this court's decision in Cause 78-5329.  Our mandate in Gaultney's appeal issued previously and has been executed.  The inclusion of the cause styled United States of America v. Hoyt Albert Gaultney, No. 78-5329, in the style of our prior mandate was in error.  So were the statements contained in the mandate to the effect that the Supreme Court reversed this court's affirmance of the judgment of conviction of Hoyt A. Gaultney for possessing cocaine in violation of 21 U.S.C. § 841(a)(1), conspiracy to distribute cocaine in violation of 21 U.S.C. § 846 and unlawfully importing cocaine in violation of 21 U.S.C. § 952(a).  The errors in style and in the mandate as set out above are deleted.  All references to the reversal of the affirmance by this court of the conviction of Gary K. Steagald in this mandate are correct and shall not be affected by this deletion.  A mandate modified as directed herein is attached.  This mandate as modified on petition for rehearing shall issue immediately in United States v. Gary Keith Steagald, No. 78-5416.



*
 Former Fifth Circuit case, Section 9(3) of Public Law 96-452-October 14, 1980